Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-13-00759-CV

                                     Carolyn Jane BABBITT,
                                            Appellant

                                                  v.

                                      Ronald Hugh BELOW,
                                            Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                       Trial Court No. 64
                         Honorable Stephen B. Ables, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the part of the trial
court’s judgment awarding interest and attorney’s fees. We AFFIRM the remainder of the trial
court’s judgment. We REMAND the case to the trial court for a recalculation of interest consistent
with this opinion and for a new hearing on attorney’s fees. The parties shall be responsible for their
own costs of this appeal.

       SIGNED February 4, 2015.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice